Exhibit 10.17

THE BLACKSTONE GROUP L.P.

BONUS DEFERRAL PLAN

Purpose

The Blackstone Group L.P. (“Blackstone”) hereby adopts The Blackstone Group L.P.
Bonus Deferral Plan (the “Plan”), a new deferred compensation plan for certain
eligible employees of Blackstone and certain of its affiliates in order to
provide such eligible employees with a pre-tax deferred incentive compensation
opportunity and thereby enhance the alignment of interests between such eligible
employees and Blackstone and its affiliates.

ARTICLE I.

DEFINITIONS

As used herein, the following terms have the meanings set forth below.

“Affiliated Employer” means, except as provided under Section 409A of the Code
and the regulations promulgated thereunder, any company or other entity that is
related to Blackstone (including Blackstone Administrative Services Partnership
L.P.) as a member of a controlled group of corporations in accordance with
Section 414(b) of the Code or as a trade or business under common control in
accordance with Section 414(c) of the Code.

“Annual Bonus” means the annual bonus awarded to a Participant with respect to a
given Fiscal Year under the applicable annual bonus plan (as designated by the
Plan Administrator in its sole discretion); provided that a Participant’s Annual
Bonus for purposes of this Plan shall exclude any bonus or other amount, the
payment of which has been guaranteed or promised to the Participant at any time
prior to the Annual Bonus Notification Date pursuant to any agreement, plan,
program or other arrangement between the Participant and the Firm (a “Guaranteed
Bonus”) unless the document evidencing the Guaranteed Bonus expressly provides
for the deferral of all or a specified portion of such Guaranteed Bonus, in
which case such deferral will occur pursuant to the terms and conditions set
forth in such document. Notwithstanding the foregoing, if the Plan Administrator
determines that the deferral under the Plan of a Participant’s Guaranteed Bonus
likely would result in the imposition of tax or penalties under Section 409A of
the Code, the Participant’s Annual Bonus shall exclude such Guaranteed Bonus.

“Annual Bonus Notification Date” means the date on which the Firm notifies a
Participant of the amount of such Participant’s Annual Bonus (if any) for the
relevant Fiscal Year.

“BHP Units” means units, each of which consists of one partnership unit in each
of Blackstone Holdings I L.P., Blackstone Holdings II L.P., Blackstone Holdings
III L.P., Blackstone Holdings IV L.P. and Blackstone Holdings V L.P., which are
available for issuance under the Equity Incentive Plan.

“Board” means the board of directors of Blackstone Group Management L.L.C., a
Delaware limited liability company and the general partner of Blackstone.

“Bonus Deferral Amount” has the meaning set forth in Section 3.01(a).

“Bonus Deferral Unit” has the meaning set forth in Section 3.01(c).

“Cause,” with respect to a Participant, has the meaning set forth in the
Employment Agreement to which such Participant is a party.

“Change in Control” means, with respect to the Firm, a “change of control”
within the meaning of Section 409A of the Code and the regulations and Internal
Revenue Service guidance promulgated thereunder.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Units” means the publicly-traded common units representing limited
partnership interests of Blackstone which are available for issuance under the
Equity Incentive Plan.

“Competitive Business” has the meaning set forth in the Employment Agreement to
which such Participant is a party.

“Deferral Amount” has the meaning set forth in Section 3.01(b).

“Deferral Unit” has the meaning set forth in Section 3.01(b).

“Disability” has the meaning as provided under Section 409A(a)(2)(C)(i) of the
Code.

“Employment Agreement” means, with respect to a Participant, the Contracting
Employment Agreement (including Schedule A thereto) or, with respect to a
Participant who is a Senior Managing Director, the Senior Managing Director
Agreement (including Schedule A thereto), as applicable, to which such
Participant is a party.

“Equity Incentive Plan” means The Blackstone Group L.P. 2007 Equity Incentive
Plan or such other plan as the Plan Administrator may designate in its sole
discretion.

“Fair Market Value” shall have the meaning given to such term in the Equity
Incentive Plan; provided that, with respect to a Unit other than a Common Unit,
if the fair market value of such Unit cannot reasonably be determined pursuant
to the foregoing definition, the Fair Market Value of such Unit shall be the
value thereof as determined pursuant to a valuation made by the Plan
Administrator in good faith and based upon a reasonable valuation method.

“Firm” means Blackstone and each Participating Employer (individually or
collectively as the context requires).

“Fiscal Year” means the fiscal year of Blackstone.

“Investment Date” means the date on which a Participant becomes entitled to
payment of his or her Annual Bonus (excluding any portion thereof that is being
deferred pursuant to this Plan or any other agreement, plan, program or
arrangement between the Participant and the Firm) for the relevant Fiscal Year
and such Participant’s Bonus Deferral Amount and Premium Amount are deemed
invested in Units in accordance with Section 3.01(c).

“Participant” means a participant selected by the Plan Administrator in
accordance with Section 2.01 hereof.

“Participating Employer” means Blackstone and each Affiliated Employer (or
division or unit of an Affiliated Employer) that is designated as a
“Participating Employer” by the Plan Administrator and which adopts this Plan.

“Payment Date” shall have the meaning given to such term in Section 5.01.

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust, joint venture or enterprise or a
governmental agency or political subdivision thereof.

“Plan Account” has the meaning given to such term in Section 3.01(c).

“Plan Administrator” means the Board or the committee or subcommittee thereof to
whom the Board delegates authority to administer the Plan, or such other person
or persons as the Board may appoint for such purpose from time to time.



--------------------------------------------------------------------------------

“Premium Amount” has the meaning set forth in Section 3.01(b).

“Premium Unit” has the meaning set forth in Section 3.01(c).

“Retirement” means the retirement of a Participant from his or her employment
with the Firm after (i) the Participant has reached age sixty-five (65) and has
at least five (5) full years of service with the Firm or (ii) (A) the
Participant’s age plus years of service with the Firm totals at least sixty-five
(65), (B) the Participant has reached age fifty (50) and (C) the Participant has
had a minimum of five (5) years of service; provided, however, that no
Participant will be eligible for Retirement prior to June 30, 2010.

“Units” means Common Units, BHP Units or other securities, as determined by the
Plan Administrator pursuant to Section 5.01.

“Vesting Date” has the meanings set forth in Sections 4.03(c), 6.01(f) and
6.01(g).

“Vesting Period” has the meaning set forth in Section 4.03(c).

ARTICLE II.

PLAN PARTICIPATION

Section 2.01 Plan Participation. Each Fiscal Year, prior to the Annual Bonus
Notification Date for such Fiscal year but in no event later than
(a) December 21, 2007, with respect to Fiscal Year 2007 and (b) December 1 of
such Fiscal Year, with respect to all subsequent Fiscal Years, the Plan
Administrator, in its sole discretion, will select Participants from among the
employees of the Participating Employers and will notify such employees that
they have been selected to participate in the Plan for such Fiscal Year.

ARTICLE III.

DEFERRALS

Section 3.01 Bonus and Premium Award Deferrals.

(a) With respect to a given Fiscal Year, each Participant selected to
participate in the Plan in accordance with Section 2.01 hereof shall be
required, immediately prior to the Investment Date, to defer a portion of his or
her Annual Bonus for such Fiscal Year (his or her “Bonus Deferral Amount”)
calculated as follows:

 

Portion of Annual Bonus

   Marginal Deferral Rate
Applicable to Such Portion   Effective Deferral Rate for
Entire Annual Bonus*

$0 - 100,000

     0%       0%

$100,001 - 200,000

   15%     7.5%

$200,001 - 500,000

   20%     15%

$500,001 - 750,000

   25%   18.3%

$750,001 - 2,000,000

   35%   28.8%

$2,000,001 - 5,000,000

   40%   35.5%

$5,000,000 +

   45%       38.7%**

 

* Effective Deferral Rates are shown for illustrative purposes only and are
based on an Annual Bonus equal to the maximum amount in the range shown in the
far left column.

** Effective Deferral Rate of 38.7% is shown for illustrative purposes only and
is based on an Annual Bonus equal to $7,500,000.

Notwithstanding the foregoing: (i) if a Participant’s Annual Bonus includes a
Guaranteed Bonus, such Participant’s Bonus Deferral Amount shall be equal to
(x) the portion of the Guaranteed Bonus which the document evidencing the
Guaranteed Bonus states will be deferred, plus (y) a portion of the amount (if
any) by which the Participant’s Annual Bonus exceeds his or her Guaranteed
Bonus, determined pursuant to the table above (based on the total



--------------------------------------------------------------------------------

amount of such Participant’s Annual Bonus) and (ii) the Firm reserves the right
to change the method by which a Participant’s Bonus Deferral Amount will be
calculated with respect to any Annual Bonus by notifying the Participant in
writing in advance of the Annual Bonus Notification Date for such Annual Bonus.
Deferral of each Participant’s Bonus Deferral Amount for the relevant Fiscal
Year shall be automatic and mandatory and shall occur immediately prior to the
Investment Date for such Fiscal Year. The excess of the Participant’s Annual
Bonus for the relevant Fiscal Year over his or her Bonus Deferral Amount for
such Fiscal Year shall be paid to the Participant on such date and in the same
manner as such Participant’s Annual Bonus would have been paid to him or her if
he or she was not a Participant in the Plan with respect to such Fiscal Year.

(b) In addition, each Participant selected to participate in the Plan in
accordance with Section 2.01 hereof shall be granted an additional premium bonus
in the amount equal to twenty percent (20%) of such Participant’s Bonus Deferral
Amount (the “Premium Amount” and, together with such Participant’s Bonus
Deferral Amount, his or her “Deferral Amount”). Deferral of each Participant’s
Premium Amount for the relevant Fiscal Year shall be automatic and mandatory and
shall occur immediately prior to the Investment Date for such Fiscal Year.

(c) On the Investment Date, (i) the Participant’s Bonus Deferral Amount shall be
deemed to be invested in whole in the number of Units that is equal to such
Bonus Deferral Amount divided by the average of the Fair Market Values of a Unit
on each of the ten (10) trading days immediately preceding the Investment Date,
rounded up to the nearest whole number (the Participant’s “Bonus Deferral
Units”) and (ii) the Participant’s Premium Amount shall be deemed to be invested
in whole in the number of Units that is equal to such Premium Amount divided by
the average of the Fair Market Values of a Unit on each of the ten (10) trading
days immediately preceding the Investment Date, rounded up to the nearest whole
number (the Participant’s “Premium Deferral Units,” and together with the Bonus
Deferral Units, his or her “Deferral Units”). The Firm will keep on its books
and records an account for each Participant (his or her “Plan Account”), in
which the Firm will record the number of Deferral Units credited to such
Participant.

ARTICLE IV.

VESTING

Section 4.01 Vesting.

(a) Bonus Deferral Units. Subject to Article VI, and except as otherwise
provided in Sections 6.01(f) and 6.01(g), one-third (1/3) of the Bonus Deferral
Units granted to a Participant on a given Investment Date will vest in the month
of January that immediately follows the end of each of the first, second and
third Fiscal Years after the Fiscal Year to which the relevant Annual Bonus
relates, subject to the Participant remaining continuously employed with the
Firm on each such Vesting Date. For the avoidance of doubt, Bonus Deferral Units
shall not be eligible for partial-year vesting.

(b) Premium Units. Subject to Article VI, and except as otherwise provided in
Sections 6.01(f) and 6.01(g), the Premium Units granted to a Participant on a
given Investment Date (or, in the event of the Participant’s Retirement, fifty
percent (50%) of such Premium Units, as described in Section 6.01(d)) will vest
in the month of January that immediately follows the end of the third Fiscal
Year after the Fiscal Year to which the relevant Annual Bonus relates, subject
to the Participant remaining continuously employed with the Firm on such Vesting
Date.

(c) Vesting Date; Vesting Period. For purposes of this Plan, and except as
otherwise provided in Sections 6.01(f) and 6.01(g), the date upon which all or a
portion of a Participant’s Bonus Deferral Units or Premium Units vest in
accordance with the provisions of this Section 4.03 shall be referred to as the
“Vesting Date” for such Deferral Units. The period between the Investment Date
on which a Deferral Unit is granted and the Vesting Date on which such Deferral
Unit vests in accordance with the provisions hereof shall be referred to as the
“Vesting Period.”



--------------------------------------------------------------------------------

ARTICLE V.

PAYMENTS

Section 5.01 Payments Generally. The “Payment Date” for each Deferral Unit shall
be the Vesting Date applicable to such Deferral Unit. On the applicable Payment
Date, or as soon as reasonably practicable after such Payment Date (but in no
event more than ten (10) business days after such Payment Date), the Firm shall
issue to the Participant, in full settlement of the Firm’s obligations with
respect to the Deferral Units that vested on such Payment Date, the number of
Common Units subject to such Deferral Units (or, at the Plan Administrator’s
sole discretion, an amount in cash equal to the Fair Market Value of such number
of Common Units as of the date of such payment); provided that, if the Plan
Administrator determines that the issuance of Common Units to a Participant
likely would result in adverse tax or other consequences to the Firm or the
Participant, then distributions to such Participant hereunder shall not be made
in Common Units but instead shall be made in BHP Units or other securities, as
determined by the Plan Administrator.

Section 5.02 Issuance of Units. The issuance of any Units to a Participant
pursuant to the Plan shall be effectuated by recording the Participant’s
ownership of such Units in a book-entry or similar system utilized by the Firm
as soon as practicable following the Payment Date applicable to such Units. Any
Units issued to a Participant hereunder will be held in an account administered
by the Firm’s equity plan administrator or such other account as the Plan
Administrator may determine in its discretion. Notwithstanding any other
provision of this Plan, no Participant shall have any rights as an owner with
respect to any Units under the Plan prior to the date on which the Participant
becomes entitled to payment of such Units in accordance with Section 5.01. The
Plan Administrator may, in its sole discretion, cause the Firm to defer the
delivery of any Units pursuant to this Plan as the Plan Administrator deems
necessary to ensure compliance under federal or state securities laws or to
avoid adverse tax or other consequences to the Firm or the Participant
(provided, that to the extent such deferral would result in a violation of
Section 409A of the Code, the Firm shall deliver cash to the applicable
Participant in lieu of Units on a date that complies with the requirements of
Section 409A of the Code).

Section 5.03 Taxes and Withholding. As a condition to any payment or
distribution pursuant to this Plan, the Firm may require a Participant to pay
such sum to the Firm as may be necessary to discharge the Firm’s obligations
with respect to any taxes, assessments or other governmental charges, whether of
the United States or any other jurisdiction, which the Firm reasonably expects
will be imposed as a result of such payment or distribution. In the discretion
of the Firm, the Firm may deduct or withhold such sum from such payment or
distribution, provided that amount the Firm deducts or withholds shall not to
exceed the Firm’s minimum statutory withholding obligations.

Section 5.04 Liability for Payment. Each Participating Employer shall be liable
for the amount of any payment owed to a Participant pursuant to Section 5.01 who
is employed by such Participating Employer during the relevant Vesting Period;
provided, however, that in the event that a Participant is employed by more than
one Participating Employer during the relevant Vesting Period, each
Participating Employer shall be liable for its allocable portion of such
payment.

ARTICLE VI.

TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL

Section 6.01 Termination of Employment. In the event that a Participant’s
employment with the Firm is terminated, or a Change in Control occurs, in either
case prior to the Vesting Date that would otherwise apply to any of such
Participant’s Bonus Deferral Units and/or Premium Units, vesting and payment (if
any) of such Deferral Units shall be governed by this Section 6.01.

(a) Termination by the Firm For Cause. Upon termination of a Participant’s
employment by the Firm for Cause, such Participant’s Premium Units and unvested
Bonus Deferral Units shall be forfeited without any payment.

(b) Termination by the Firm Without Cause. Upon termination of a Participant’s
employment with the Firm without Cause, (i) such Participant’s Premium Units
shall be forfeited without any payment and (ii) such Participant’s Bonus
Deferral Units shall continue to vest in accordance with Article IV, and shall
continue to be paid to the Participant in accordance with Article V, as though
the Participant remained continuously employed with the Firm through the end of
the Vesting Period applicable to each such Bonus Deferral Unit; provided that,
subject to the remainder of this Section 6.01(b), if, following a termination of
his or her employment with the Firm as



--------------------------------------------------------------------------------

described in this Section 6.01(b), such Participant breaches any applicable
provision of the Employment Agreement to which the Participant is a party, such
Participant’s Bonus Deferral Units which remain unvested as of the date of such
violation, as determined by the Plan Administrator in its sole discretion, will
be forfeited without payment. Notwithstanding anything to the contrary herein,
following a termination of the Participant’s employment with the Firm without
Cause, the Plan Administrator, in its discretion, may elect to waive, solely for
purposes of this Section 6.01(b), any of the provisions set forth in the
Employment Agreement by notifying the Participant of such waiver in writing, in
which case the forfeiture provision set forth in the immediately preceding
sentence shall continue to apply in the event of any breach by the Participant
of any provision of such agreement other than the provision(s) waived by the
Plan Administrator in accordance with this sentence. For the avoidance of doubt,
absent an election by the Plan Administrator to waive any provision of the
Employment Agreement for purposes of this Section 6.01(b) as described in the
preceding sentence, following a termination of the Participant’s employment with
the Firm without Cause, the Participant shall be bound by such provision in
accordance with the terms and conditions thereof for all purposes hereunder.

(c) Resignation. In the event that a Participant resigns from the Firm, (i) such
Participant’s Premium Units shall be forfeited without any payment and (ii) for
as long as such Participant does not provide services for or otherwise become
affiliated with a Competitive Business (as determined by the Plan Administrator
in its sole discretion), such Participant’s Bonus Deferral Units shall continue
to vest in accordance with Article IV, and shall continue to be paid to the
Participant in accordance with Article V, as though the Participant remained
continuously employed with the Firm through the end of the Vesting Period
applicable to each such Bonus Deferral Unit; provided that if, following a
termination of his or her employment with the Firm as described in this
Section 6.01(c), such Participant (A) provides services for or otherwise becomes
affiliated with a Competitive Business (as determined by the Plan Administrator
in its sole discretion) or (B) breaches any applicable provision of the
Employment Agreement to which the Participant is a party, such Participant’s
Bonus Deferral Units which remain unvested as of the date of such action or
violation (as applicable), as determined by the Plan Administrator in its sole
discretion, will be forfeited without payment.

(d) Retirement. In the event of a Participant’s Retirement from the Firm,
(i) fifty percent (50%) of such Participant’s Premium Units and (ii) such
Participant’s Bonus Deferral Units shall continue to vest in accordance with
Article IV, and shall continue to be paid to the Participant in accordance with
Article V, as though the Participant remained continuously employed with the
Firm through the end of the Vesting Period applicable to each such Deferral
Unit; provided that if, following a termination of his or her employment with
the Firm as described in this Section 6.01(d), such Participant breaches any
applicable provision of the Employment Agreement to which the Participant is a
party, such Participant’s Deferral Units which remain unvested as of the date of
such violation, as determined by the Plan Administrator in its sole discretion,
will be forfeited without payment.

(e) Disability. In the event that a Participant’s employment with the Firm is
terminated due to the Participant’s Disability, such Participant’s Premium Units
and Bonus Deferral Units shall continue to vest in accordance with Article IV,
and shall continue to be paid to the Participant in accordance with Article V,
as though the Participant remained continuously employed with the Firm through
the end of the Vesting Period applicable to each such Deferral Unit; provided
that if, following a termination of his or her employment with the Firm as
described in this Section 6.01(e), such Participant breaches any applicable
provision of the Employment Agreement to which the Participant is a party, such
Participant’s Deferral Units which remain unvested as of the date of such
violation, as determined by the Plan Administrator in its sole discretion, will
be forfeited without payment.

(f) Death. In the event of a Participant’s death during his or her employment
with the Firm, or during the period following termination of employment in which
his or her Deferral Units remain subject to vesting pursuant to this
Section 6.01, such Participant’s Premium Units (if any) and any of such
Participant’s Bonus Deferral Units which remain unvested as of (and have not
been forfeited prior to) the date of the Participant’s death shall immediately
vest and become payable to the Participant’s estate as of the date of the
Participant’s death (in which case, the date of the Participant’s death shall be
referred to as the “Vesting Date” for such Deferral Units).

(g) Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, such Participant’s Premium Units and any of such
Participant’s Bonus Deferral Units which remain unvested as of the date of such
Change in Control shall immediately vest and become payable as of the date of
such Change in Control (in which case, the date of such Change in Control shall
be referred to as the “Vesting Date” for such Deferral Units).



--------------------------------------------------------------------------------

Section 6.02 Nontransferability. No benefit under the Plan shall be subject in
any manner to alienation, sale, transfer, assignment, pledge or encumbrance,
other than by will or the laws of descent and distribution. Any attempt to
violate the foregoing prohibition shall be void; provided, however, that a
Participant may transfer or assign any vested interest hereunder in connection
with estate planning and administration with the express written consent of the
Plan Administrator.

ARTICLE VII.

ADMINISTRATION

Section 7.01 Plan Administrator. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have discretionary authority to
interpret the Plan, to make all legal and factual determinations and to
determine all questions arising in the administration of the Plan, including
without limitation the reconciliation of any inconsistent provisions, the
resolution of ambiguities, the correction of any defects, and the supplying of
omissions. Each interpretation, determination or other action made or taken
pursuant to the Plan by the Plan Administrator shall be final and binding on all
persons.

Section 7.02 Indemnification. The Plan Administrator shall not be liable to any
Participant for any action or determination. The Plan Administrator shall be
indemnified by the Firm against any liabilities, costs, and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by him or her as a
result of actions taken or not taken in connection with the Plan.

ARTICLE VIII.

AMENDMENTS AND TERMINATION

Section 8.01 Modification; Termination. The Plan Administrator may alter, amend,
modify, suspend or terminate the Plan at any time in its sole discretion, to the
extent permitted by Section 409A of the Code. No further deferrals will occur
under the Plan after the effective date of any such suspension or termination.
Following any such termination, the Participants’ Deferral Units will continue
to vest and be paid out, or be forfeited, as otherwise provided herein.
Notwithstanding the foregoing, no alteration, amendment or modification of the
Plan shall adversely affect the rights of the Participant in any amounts or
units accrued by or credited to such Participant prior to such action without
the Participant’s written consent unless the Plan Administrator determines, in
its sole discretion, that such alternation, modification or amendment is
necessary for the Plan to comply with the requirements of Section 409A of the
Code and the regulations promulgated thereunder.

Section 8.02 Required Delay. Notwithstanding any provision to the contrary, if
pursuant to the provisions of Section 409A of the Code any payment is required
to be delayed as a result of a Participant being deemed to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Code, then any such payments under the Plan shall not be made or provided prior
to the earlier of (A) the expiration of the six month period measured from the
date of the “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A of the Code) or (B) the date of the
Participant’s death. Upon the expiration of such period, or the date of such
Participant’s death, as applicable, all payments under the Plan delayed pursuant
to this Section 8.02 shall be paid to the Participant (or the Participant’s
estate, as applicable) in a lump sum, and any remaining payments due under the
Plan shall be paid or provided in accordance with the normal payment dates
specified for such payments herein.

ARTICLE IX.

GENERAL PROVISIONS

Section 9.01 Unfunded Status of the Plan. The Plan is unfunded. A Participant’s
rights under the Plan (if any) shall represent at all times an unfunded and
unsecured contractual obligation of each Participating Employer that employed
Participant during the Vesting Periods applicable to such Participant’s Deferral
Units. Each Participant and his or her estate and/or beneficiaries (if any) will
be unsecured creditors of each Participating Employer with which such
Participant is or was employed with respect to any obligations owed to such
Participant,



--------------------------------------------------------------------------------

estate and/or beneficiaries under the Plan. Amounts payable under the Plan will
be satisfied solely out of the general assets of the applicable Participating
Employer subject to the claims of its creditors. None of a Participant, his or
her estate, his or her beneficiaries (if any) nor any other person shall have
any right to receive any payment or distribution under the Plan except as, and
to the extent, expressly provided in the Plan. No Participating Employer will
segregate any funds or assets to provide for any payment under the Plan or issue
any notes or security for any such payment. Any reserve or other asset that a
Participating Employer may establish or acquire to assure itself of the funds to
provide payments required under the Plan shall not serve in any way as security
to any Participant or the estate or beneficiary of a Participant for the
performance of the Participating Employer under the Plan.

Section 9.02 No Right to Continued Employment. Neither the Plan nor any action
taken or omitted to be taken pursuant to or in connection with the Plan shall be
deemed to (i) create or confer on a Participant any right to be retained in the
employ of the Firm, (ii) interfere with or to limit in any way the Firm’s right
to terminate the employment of a Participant at any time, (iii) confer on a
Participant any right or entitlement to compensation in any specific amount for
any future Fiscal Year or (iv) affect, supersede, amend or change the Employment
Agreement (or any other agreement between the Participant and the Firm). In
addition, selection of an individual as a Participant for a given Fiscal Year
shall not be deemed to create or confer on the Participant any right to
participate in the Plan, or in any similar plan or program that may be
established by the Firm, in respect of any future Fiscal Year.

Section 9.03 Successors. The obligations of the Firm under this Plan shall be
binding upon the successors of the Firm.

Section 9.04 Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the State of New York.

Section 9.05 Arbitration; Venue. Any dispute, controversy or claim between any
Participant and the Firm arising out of or concerning the provisions of this
Plan shall be finally resolved in accordance with the arbitration provisions
(and the jurisdiction, venue and similar provisions related thereto) of the
Employment Agreement to which such Participant is a party.

Section 9.06 Construction. The headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of any
provision hereof. Use of one gender includes the other, and the singular and
plural include each other.